DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/412038 filed on 05/14/2019 have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (2017) B-Theta: an Efficient Online Coverage Algorithm for Autonomous Cleaning Robots. J Intell Robot 3yst. 87:265-290), hereinafter referred to as Choi.

 	As to Claim 1, 19 and 20, Choi discloses a method, comprising: determining a mapping of an environment that tiles the environment using a plurality of cells, the environment including an autonomous vehicle, the plurality of cells each having an environmental status ([see at least page 265 (Abstract, Introduction), page 267-268 (2.1)and Fig. 1a]) and while the autonomous vehicle is in the environment: receiving status data from the autonomous vehicle, the status data at least related to a location of the autonomous vehicle and to obstacles at the location of the ([see at least page 265 (Abstract, Introduction), page 267-268 (2.1), Page 270, Fig. 3 and Fig. 1a], “Even when the robot has a map, it must know exactly its initial position and heading angle in the map. This requirement causes difficulties and inconveniences for practical use. Moreover, maps do not always reflect reality, considering the presence of objects that usually move, such as chairs, stools, rocks, bikes, cars, etc”, “Our approach, applied to an actual cleaning robot, needs only a few touch sensors to recognize obstacles correctly during the robot’s navigation time”, “specifically, the robot uses model B to recognize the covered positions, and uses only the sensors on its front and left sides to identify the obstacle. In each iteration of the algorithm the robot keeps turning left as long as the left sensor identifies the obstacle, and then moves forward along the obstacle boundary a distance equal to its radius. The square cell bounding the robot is then generated and added to model B. If the robot hits an obstacle at the front, it turns right so that the left sensor keeps detecting the obstacle”), updating the environmental status for at least one cell based on the status data related to the location of the autonomous vehicle and to obstacles at the location of the autonomous vehicle, determining, for each cell of the plurality of cells, a value for the cell that is based on the environmental status of the cell, determining a waypoint of a coverage path that substantially covers at least a region in the environment, wherein the coverage path is based on the location of the autonomous vehicle, determining whether the waypoint of the coverage path is reachable from the location of the autonomous vehicle, after determining that the waypoint of the coverage path is reachable, sending a command directing the autonomous vehicle to begin travel in the environment toward the waypoint of the coverage path, the command based on the mapping of the environment, and updating the waypoint of the coverage path based on the status data ([see at least page 266, Page 267, Page 269, Fig. 3 and Fig. 4], “Therefore, a triangular-cell-based map representation is inadequate for real-world scenarios. Wong et al. [30, 31] propose a topological coverage algorithm to deal with the complete-coverage task in unknown environments. The algorithm uses natural landmarks such as walls or corridors in the environment to construct a planar graph representing a decomposition of reachable surfaces into subregions, so that each sub-region can be covered by a zigzag pattern. When the robot finishes covering the current sub-region, a breadth-first search on the planar graph is performed to find the closest uncovered subregion. The robot then follows the edge to reach the selected sub-region”, “his approach requires two regular conditions: the workspace must be closed, and the accessible regions must be connected and reachable by the robot from any initial position. Under control of B-Theta*, the robot takes three steps to accomplish its coverage mission. First, the robot works in the boustrophedon mode, performing a boustrophedon motion to cover an unvisited area.”, “When the robot works in W, it cannot access all the regions of W because of obstacles. A configuration q of the robot is said to be valid if the robot can access the position specified by q in W. The set of all valid configurations of the robot is defined as its accessible Fig. 2 The configuration of the robot in the fixed frame Fw = (OXY ) of workspace W region in W. The configuration q in W that the robot cannot access is an obstacle. We also consider the unreachable space beyond the workspace boundaries as obstacles”).  

As to Claim 2, Choi discloses a method, wherein determining the mapping of the environment comprises determining a hierarchical mapping of the environment, the hierarchical mapping comprising a plurality of levels with each level comprising one or more cells of the plurality of cells, and wherein the plurality of levels comprises a highest level ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 3, Choi discloses a method, further comprising: after determining that the waypoint of the coverage path is not reachable, determining whether a waypoint associated with the highest level is reachable from the location of the autonomous vehicle; and after determining that the waypoint associated with the highest level is not reachable from the location of the autonomous vehicle, sending a command to shut down the autonomous vehicle ([see at least page 0271 and page 0272], “Algorithm 2”, “are all directions blocked” if yes it ends).  

As to Claim 4, Choi discloses a method, wherein the plurality of levels comprises a first level, a second level, and a third level, wherein the first level comprises one or more first rows of cells and one or more first columns of cells, and wherein determining the hierarchical mapping of the environment comprises: calculating a maximum number of first row cells over all of the one or more first rows of cells; calculating a first number of row cells and a second number of row cells based the maximum number of first row cells; determining at least a first coarse cell based on the first number of row cells and at least a second coarse cell that is based on the ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 5, Choi discloses a method, wherein determining at least the first coarse cell based on the first number of row cells and at least the second coarse cell that is based on the second number of row cells comprises: calculating a maximum number of first column cells over all of the one or more first columns of cells; calculating a first number of column cells and a second number of column cells based the maximum number of first column cells; determining at least a third coarse cell based on the first number of column cells and at least a fourth coarse cell that is based on the second number of column cells; and assigning the third coarse cell and the fourth coarse cell to the second level   ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 6, Choi discloses a method, wherein determining, for each cell of the plurality of cells, the value for the cell that is based on the environmental status of the cell comprises determining the environmental status of the cell based on a plurality of environmental status values ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  
.  

As to Claim 7, Choi discloses a method, wherein the plurality of environmental status values comprises a first value associated with an environmental status related to an obstacle in a cell, a second value associated with an environmental status related to an explored cell, and a third plurality of values associated with an environmental status related to an unexplored cell ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 8, Choi discloses a method, wherein the third plurality of values is based on a potential function having a plurality of plateaus of values corresponding to a plurality of columns of the plurality of cells ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 9, Choi discloses a method, wherein the plurality of plateaus of values are monotonically increasing from a leftmost column to a rightmost column ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).     

As to Claim 10, Choi discloses a method, wherein determining the waypoint of the coverage path that substantially covers the environment comprises determining a waypoint of a coverage path that substantially covers at least the region in the environment and goes from left to right within the environment ([see at least page 276, Fig. 7, Fig. 8 and Fig. 9], “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 11, Choi discloses a method, wherein determining the waypoint of the coverage path that substantially covers the environment comprises determining the waypoint of the coverage path using a potential function having a plurality of plateaus of values corresponding to a plurality of columns of the plurality of cells ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 12, Choi discloses a method, wherein sending the command directing the autonomous vehicle comprises initializing each of the plurality of cells of the mapping with one or more values representing an unexplored state of the cell in the environment ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”). 

As to Claim 13, Choi discloses a method, wherein determining the mapping of the environment comprises determining a hierarchical mapping of the environment, the hierarchical mapping comprising a plurality of levels with each level comprising one or more cells of the plurality of cells, wherein the plurality of levels comprises a first level and a second level, and wherein initializing each of the plurality of cells of the mapping with the one or more values representing an unexplored state of the cell in the environment comprises: for each first cell in the first level: calculating a first value for the first cell using a potential function having a plurality of plateaus of values for the plurality of cells, and assigning the first cell to the first value; and initializing each cell in the second level to a second value ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  
.  

As to Claim 14, Choi discloses a method, further comprising: determining a first-location cell of the plurality of cells associated with the location of the autonomous vehicle as indicated in the status data, and assigning the value of the first-location cell to a value associated with an explored cell  ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  

As to Claim 15, Choi discloses a method, wherein updating the waypoint of the coverage path based on the status data comprises: determining a directly reachable set of cells associated with the location of the autonomous vehicle; determining whether the location of the autonomous vehicle is associated with a directly reachable cell in the directly reachable set of cells; after determining that the location of the autonomous vehicle is associated with a directly reachable cell in the directly reachable set of cells, determining whether two cells located above and below the directly reachable cell are in the directly reachable set of cells; after determining that the two cells located above and below the directly reachable cell are in the directly reachable set of cells, selecting a waypoint-candidate cell from the two cells located above and below the directly reachable cell that are in the directly reachable set of cells; and 52updating the waypoint of the coverage path based on the waypoint-candidate cell   ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  


As to Claim 16, Choi discloses a method, wherein updating the waypoint of the coverage path based on the status data comprises: determining a directly reachable set of cells associated with the location of the autonomous vehicle; determining whether the location of the autonomous vehicle is associated with a directly reachable cell in the directly reachable set of cells; after determining that the location of the autonomous vehicle is associated with a directly ([see at least page 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”).  
As to Claim 17, Choi discloses a method, wherein updating the waypoint of the coverage path based on the status data comprises: determining a directly reachable set of cells associated with the location of the autonomous vehicle; determining whether the location of the autonomous vehicle is not associated with the directly reachable set of cells; after determining that the location of the autonomous vehicle is not associated with the directly reachable set of cells, determining whether the directly reachable set of cells is not empty; and after determining whether the directly reachable set of cells is not empty: determining a potential function value for each cell in the directly reachable set of cells, determining a maximum potential function value of the potential function values of the cells in the directly reachable set of cells, wherein the maximum potential function 53value corresponds to a potential function value for a particular cell in the directly reachable set of cells, and updating the waypoint of the coverage path based on the particular cell  ([see at least page 269, 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, “where c(s, s ) denotes the straight-line distance between two cells s and s , and d is the robot’s diameter. Second, a line of sight between s and s in the model M exists if a straight line from s to s exists such that all of the cells on that line belong to the model M. Figure 7 shows an example in which the backtracking paths obtained by the A* search and Theta* for multi-goals are constructed based on the model M. Let P = [s1, s2, ··· , sn] be the path found by Theta* for multi-goals on the model M, where s1 is the ending point (i.e., s1 = sep) of the current boustrophedon motion and sn is the starting point (i.e., sn = ssp) of the next boustrophedon motion. When the robot with the configuration qi = [xi, yi, θi] T is at cell si = (xi, yi, d) (i = 1, 2, ··· , n − 1)..”, “When the robot works in W, it cannot access all the regions of W because of obstacles. A configuration q of the robot is said to be valid if the robot can access the position specified by q in W. The set of all valid configurations of the robot is defined as its accessible Fig. 2 The configuration of the robot in the fixed frame Fw = (OXY ) of workspace W region in W. The configuration q in W that the robot cannot access is an obstacle. We also consider the unreachable space beyond the workspace boundaries as obstacles”).  

As to Claim 18, Choi discloses a method, wherein updating the waypoint of the coverage path based on the status data comprises: determining a directly reachable set of cells associated with the location of the autonomous vehicle; determining whether the location of the autonomous ([see at least page 0269, 276, page 277, Fig. 7, Fig. 8 and Fig. 9], “This section presents a B-Theta* algorithm for the online complete-coverage task of an autonomous cleaning robot in unknown workspaces with arbitrarily-shaped obstacles. B-Theta* is shown in Algorithm 3. Initially the robot has no prior knowledge about its workspace, indicating that models M and B in the robot’s memory are empty. The robot fulfills the coverage mission from its initial position until no backtracking point is detected. B-Theta* is an online algorithm because the robot does not have the full map of the workspace in advance, and has only the local information gathered from its sensors to fulfill the complete-coverage mission. The robot does not have information about the entire workspace, and is forced to choose the optimal backtracking point from its memory, that is, the model M built so far, as shown in Eq. 9. Thus, the complete-coverage path may not be the global optimization in terms of length. However, the backtracking path is the true shortest path, and the overlap of the lengthwise boustrophedon motions is the minimum; therefore, the coverage path (constrained by the completeness) can be the shortest path. Besides, if the workspace is closed and the accessible regions of the robot are connected and can be reached by the robot from any initial position, then the B-Theta* algorithm provides complete coverage. This is because if an uncovered region exists, it must be connected to at least a covered cell in the model M. In the model M, B-Theta* always gives a backtracking path for the robot to reach the next starting point, and ends when no starting point is detected. Therefore, this method guarantees that the robot visits the uncovered region to cover it.”, ““When the robot works in W, it cannot access all the regions of W because of obstacles. A configuration q of the robot is said to be valid if the robot can access the position specified by q in W. The set of all valid configurations of the robot is defined as its accessible Fig. 2 The configuration of the robot in the fixed frame Fw = (OXY ) of workspace W region in W. The configuration q in W that the robot cannot access is an obstacle. We also consider the unreachable space beyond the workspace boundaries as obstacles”).  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668